Citation Nr: 0812881	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  05-21 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service condition for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD) and 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The claim on appeal has been characterized by the RO as a 
claim of service connection for PTSD.  Based on a review of 
the evidence of record, which includes multiple diagnoses of 
depression and a positive medical nexus opinion, the Board 
has recharacterized the issue as displayed above.  Since the 
Board is granting service connection for depression, and PTSD 
and depression are both evaluated using the General Rating 
Formula for Mental Disorders, the veteran is not prejudiced 
by the framing of the issue in this manner.


FINDING OF FACT

The medical evidence of record demonstrates that the veteran 
has a current diagnosis of depression which is as likely as 
not linked to his wartime experiences in Vietnam.


CONCLUSION OF LAW

The veteran's depression was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The veteran contends, in substance, that the veteran's PTSD 
and depression are the result of his experiences in Vietnam.  
Because the claim on appeal is being granted in full, VA's 
statutory duties to notify and assist are deemed fully 
satisfied.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  

Service Connection for a Psychiatric Disorder

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

The record contains conflicting opinions as to whether the 
veteran meets the 
DSM-IV criteria for a diagnosis of PTSD.  However, the Board 
need not address the issue of a current PTSD diagnosis, 
because the evidence of record establishes that the veteran 
has been diagnosed with depression, and links that depression 
to the veteran's active service.

The veteran's service medical records are absent complaints, 
treatment, or diagnoses of a psychiatric disorder during 
service.  On the veteran's August 1969 separation 
examination, the veteran was evaluated as psychiatrically 
normal.  On the Report of Medical History completed by the 
veteran in August 1969, the veteran denied ever having 
depression, excessive worry, or nervous trouble of any sort.  

Numerous post-service treatment records discuss the veteran's 
lengthy history of depression.  A September 2000 VA treatment 
record revealed that the veteran had a history of depression, 
and was receiving psychiatric treatment from a family doctor.  
A September 2001 VA psychiatric treatment record notes that 
the veteran suffered from a long history of depression and 
diagnosed the veteran with depressive disorder.  Private 
psychiatric treatment records from June 2003 to July 2006 
detail the veteran's ongoing recurrent depression.

The veteran underwent a VA examination in May 2005.  The 
examiner noted that the medical records revealed that the 
veteran had been in treatment for depression since 1984.  The 
veteran reported several stressful events he experienced 
while in service.  The examiner noted that the veteran 
displayed some symptoms of PTSD, but that the overriding 
issue was the veteran's long-standing depression.  The 
examiner provided a diagnosis of recurrent major depressive 
disorder, and opined that it is at least as likely as not 
that a portion of the veteran's depression and anxiety are 
linked to his wartime experiences in Vietnam.  

After considering all of the evidence of record, and 
resolving all doubt in the veteran's favor, the Board finds 
that the veteran's depression was incurred in service.  As 
such, service connection is established for the depression, 
and this claim is granted.


ORDER

Service connection for depression is granted.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


